Citation Nr: 1706306	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chalazion, lower eyelid. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1985 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the Veteran's appeal, in a July 2016 rating decision, the RO granted service connection for generalized anxiety disorder, right shoulder strain, right ankle strain, and right hand degenerative joint disease.  As this decision represents a full grant for the matters previously on appeal, they are no longer before the Board.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for chalazion, lower eyelid, is warranted.

The Veteran's service treatment records reflect that he was assessed with chalazion of the left lower eyelid in 1987 and underwent removal of chalazion of the left lower eyelid in January 1988.  At that time, a one year history of left lower lid swelling was indicated.  He was also treated for right eye swelling in January 2000.  An assessment of questionable early hordeolum was indicated.  A September 2001 report reflects crusting of the right eye with a history of stye of the left eye.  He was assessed with a stye and treated with ointment.  On report of medical history in March 2005, it was noted that the Veteran had cysts removed from both eyes, and that he had a cyst on the right eye at that time.  

The Veteran has further implied a post-service recurrence of the chalazion, noting on his VA Form 9, Appeal to the Board dated in December 2011 that his VA physician had treated the condition.

VA afforded the Veteran an examination in December 2011.  The Veteran reported a 1997 diagnosis of chalazion of the left lower eyelid.  He also reported pain, redness, swelling, sensitivity to light, and watering.  After examination of the eyes, the examiner noted "recurrent chalazions" during service, but indicated that there was no current diagnosis because the condition had resolved.  Therefore, the examiner did not provide an opinion as to the etiology of the condition.

The U. S. Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Therefore, the fact that no chalazion was present at the time of the recent VA examination does not negate the need for a medical opinion addressing the etiology of any eye disorders present during the pendency of this claim.  In this case, it is unclear whether there has been recurrence or residuals related to the in-service chalazion/stye/cysts after service, or, more particularly, since the Veteran filed his claim on May 13, 2010.  The examiner did not report on whether there had been any recurrence or residuals of chalazion since service.  

Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given that the Veteran has reported recurrence, the Board believes that another examination with opinion is necessary to resolve the claim.

Moreover, review of the claims file reveals that only VA treatment records from September 2014 to January 2016 are of record.  Records of treatment prior to and from those dates may be available, and the Veteran specifically indicated in 2011 that his VA physician had treated him for recurrence.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding records of VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center(s) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, including records dated prior to September 2014 and from January 2016.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chalazion of the lower eyelid. Any indicated tests should be accomplished. The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history regarding his eye disability and post-service dates of recurrence, if any.     

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any post-service eye disability either first manifest in service or is otherwise medically related to service, to include whether the eye disability is related to in-service treatment for chalazion/styes/cysts, as noted in treatment records dated in 1997-98, 2000-01, and on report of medical history in March 2005. 

The examiner is asked to specifically address whether there has been recurrence of chalazion or residuals of chalazion since service.  Even if such condition had resolved at the time of examination, the examiner is asked to provide an opinion on the etiology of any eye disability regardless of whether it has resolved.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development deemed warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




